DETAILED ACTION
Response to Arguments
Applicant's arguments filed 18 AUG 21 have been fully considered but they are not persuasive.
In response to the argument that “The Office acknowledged that [US 2,249,899 to] Hogg does not disclose [a bonding agent that is anaerobic], nor does the Office cite to any evidence that such a bonding agent was known at the time of invention or any evidence that [such a bonding agent] would be suited for the intended purpose,” the examiner agrees, but notes that no burden to produce such evidence exists, nor has Applicant cited to any document to support such a burden.  The examiner relied upon MPEP § 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), as holding that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  Sinclair further holds that "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  Furthermore, MPEP § 2144.07 includes a citation to In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), holding that the selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious.
Here, the suitability of the bonding agent is based on the rifle barrel and the sleeve.  Hogg discloses “a tubular gun barrel 1 having the usual rifling 2 is fitted with an inelastic tubular sleeve 3 of a plastic material … cohesively bonded to the barrel … by a suitable adhesive,” page 1, col. 2, lines 3-8 (e.g., 1:2:3-8).  Hogg further discloses that “Whatever sleeve material is employed, close cohesion to the barrel and the outer sheath, rather than mere contact, is very id., lines 40-43.  Finally, Hogg discloses that “The material for the sleeve should be one which can be caused to adhere or cohere to the (steel) barrel,” id., lines 44-46, and that other metallic and non-metallic materials may be substituted for the preferred embodiment, id., lines 28-54.
Anaerobic bonding agents are commonly known to be used a thread-locking agents, i.e. used between threads of fasteners to prevent undesirable loosening.  Besides requiring no oxygen in order to cure, another requirement for curing of such agents is that metal be present.
Given Hogg’s disclosure of a steel barrel, metallic sleeve materials, and great desire for close cohesion between elements, rather than mere contact, a known anaerobic bonding agent would be sufficiently suitable for the intended purpose to support a prima facie obviousness determination.
Thus, this argument must fail.
Similarly, in response to the argument that “the Office has failed to cite any evidence that a bonding agent having a high heat tolerance of at least 400ºF,” the examiner must respectfully disagree.  Reliance was made on a document cited in the parent application, AD-A019 649, which teaches that barrel temperatures can and often do exceed 400º F, at Tables I and II.  In view of Sinclair, it was asserted that using a high heat resistant bonding agent would have been obvious.  Again, Applicant has not cited any document requiring such a burden for supplying such evidence.
Thus, this argument must fail.
Furthermore, Applicant has failed to address, specifically, the alternative rejection of previous claims 1-11, further in view of US 2019/0310044 to Glisovic et al. (“Glisovic”).
Thus, that rejection must stand, as appropriate.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 is identical to claim 5 and, thus, ambiguous as failing to further limit the claims (in view of claim 1 and 5).
Claim Rejections - 35 USC § 103
Claims 1, 4-6, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,249,899 to Hogg.
Re: claim 1, Hogg discloses the claimed invention including a barrel sleeve assembly comprising: a rifle barrel 1, e.g., Fig. 1, having a turned down portion (see discussion below) that is turned down a consistent diameter for the entire 5length of the turned down portion (that portion to the left of callouts 6 and 7); and a sleeve 5 fitted over only the turned down portion of the rifle barrel; a bonding agent between the sleeve and the turned down portion (see previous office action and the citations to Hogg, above); except for wherein the sleeve is made of a 6000 series alloy of magnesium and silicon, and the bonding agent being anaerobic.
With respect to being “a turned down portion that is turned down … ,” it has been held that process limitations cannot impart patentability to a product claim where the product is not patentably distinguished over the prior art.  In re Dike (CCPA) 157 USPQ 581.  Alternatively, claim 1 may be treated on the merits as a product-by-process type.  See MPEP § 2113:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Thus, whether Hogg positively discloses turning down the outer surface of the barrel, the structure of the claimed invention is the same as or obvious from that of Hogg and, thus, unpatentable.  This is asserted in light of the fact that a barrel such as that shown would not have been manufactured to include a groove 7 or a reduced diameter area for an inelastic sleeve 3 absent these elements, since to do so would only increase the cost of manufacturing without providing any apparent benefit or discemable improvement.
That said, with respect to being turned down, it is asserted that this is the best way in which to make the barrel as shown. While other methods of manufacturing a barrel having a continuous profile exist, e.g., drawing, extruding, neither of these would result in the groove or reduced diameter area for the sleeve. While forging is a potential option, this method invariably results in flash (metal in excess of that required to fill a set of dies) at the parting line (the line along the surface of a forging where the dies meet). The resultant flash must be trimmed away, which results in another procedure, which results in increased costs. Then, for rifle barrels at least, some method of finishing or polishing the outside diameter is required (for consistent diameter/s), which results in yet another procedure, which results in increased costs. Thus, while perhaps not an inherent process to arrive at the barrel disclosed by Hogg, turning down the outside diameter is certainly the most cost effective and efficient way to do so.
Regarding the sleeve being made of a 6000 series alloy of magnesium and silicon, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sleeve of a 6000 series alloy of magnesium and silicon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding the bonding agent is anaerobic, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bonding agent be anaerobic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also, explanation above.
Re: claim 4, Hogg discloses the claimed invention as applied above except for wherein the turned down portion is turned down to between 0.500 inches to 0.750 inches from standard dimensions.  It would have been an obvious matter of design choice to decrease the outside diameter by the amounts claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied
Re: claims 5, 10, and 12, Hogg fairly discloses wherein an inner diameter of the sleeve is between 0.000 and 0.010 inches of tolerance of an outer diameter of the turned down portion, which includes 0.003 inches of tolerance.  This is asserted in view of “a gun barrel with a closely bonded sleeve,” 1:1:36-37, and “[i]n all cases, for best results, a bond as complete as practicable between the damping sleeve and the barrel … is desirable,” 1:1:44-47, not to mention the use of resins discussed at 1:2:28-52, and, particularly, “[wjhatever sleeve material is employed, close cohesion to the barrel.. .rather than mere contact, is very desirable,” 1:2:40-43. While the first two quoted passages may not meet the limitation, the last one must because it discloses going beyond “mere contact,” which would likely meet the limitation, to “close cohesion,” which is more than just contact.
Re: claim 6, Hogg further discloses wherein the rifle barrel and sleeve weigh less than the rifle barrel prior to being turned down.  This is asserted because of the interpretation above and Hogg disclosing inelastic plastic material for the sleeve, 1:1:5-6, designated element 3.
Re: claim 13, Hogg, in view of Sinclair, discloses the claimed invention as applied above.  That is, Hogg fairly discloses a suitable adhesive, while it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hogg in view of US 2011/0265365 to Alonso Tricio (AT).
Hogg discloses the claimed invention as applied above, except for further comprising the rifle barrel having a threaded portion that matingly engages an inner surface of the sleeve.
AT teaches a rifle barrel 1, e.g., Fig. 1, a sleeve 2, and connection of the two via “a screwed union,” at ¶ [0038], the union designated by callout 3, in the same field of endeavor for the purpose of “permit[ting] the solid union of the rifled gunbore and the outer sleeve,” ¶ [0006].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hogg as taught by AT in order to permit a solid union of the barrel and the sleeve.  Further rationales: All claimed elements were known in the prior art and one skilled in KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).  Here, the combination or substitution yields only predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hogg in view of AD-A019 649, “EXTERNAL BARREL TEMPERATURES OF THE M16A1 RIFLE” (“AD,” cited in parent application).
Hogg discloses the claimed invention as applied above, except for the bonding agent having a high heat tolerance of at least 400° F.
AD teaches that barrel temperatures can and often do exceed 400° F, at Tables I and II, pages 9 and 10.
As such, in view of Sinclair, above, it would be obvious to use a bonding agent having a high heat tolerance of at least 400° F, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Claims 1, 3-6, 8, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hogg, alone or in view of AT or AD, further in view of Glisovic.
Hogg discloses the claimed invention as applied above.  Whether reliance on Sinclair above to obviate making the sleeve of a 6000 series alloy of magnesium and silicon suffices, 208, e.g., Fig. 2A, surround a turned down portion of a barrel 206, wherein materials suitable for use as the metal-matrix jacket “compris[e] light metals, such as aluminum, titanium or magnesium as matrix material and thermally highly conductive fillers like carbon nanotubes, boron nitride, diamond or silicon carbide particles as fillers,” ¶ [0029], in the same field of endeavor for the purposes of, e.g., increasing the rate of fire, reducing weight, and improving accuracy, ¶ [0002].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hogg, alone or as the base reference, as taught by Glisovic in order to, e.g., increase the rate of fire, reduce weight, and improve accuracy.  See, also, further rationales provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
30-Sep-21